DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8, 10 and 18-27 are pending. Claims 1-4 and 6-8 are being examined on the merits. Claims 10 and 18-27 are withdrawn.

Response to Restriction Requirement
The Election filed February 23, 2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 6-8) in the reply filed on February 23, 2022 is acknowledged.  
The traversal is on the ground(s) that the instant device with the features set forth in claim 10 is non-obvious over Li1 (US Patent App. Pub. No. 2016/0354773) (Remarks, pp. 15-17). Specifically, Applicant argues that the instant method and the Li method differ as to the starting samples, the processing of sample and the analysis process, and that “without knowledge of the [instant] analysis method and … device …, it would not have been possible to adapt the [Li] device … to carry out the [instant] method”, thus rendering the device itself non-obvious (Remarks, pp. 15-17). This is not found persuasive because a device is determined to be anticipated or obvious over the art if all the elements of the device are taught or suggested in the art. Whether the device can or cannot perform any particular method is irrelevant to this inquiry, and, further, even a device that is inoperative can be used as prior art. MPEP 2121.02 II. 
Claims 10 and 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 23, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements submitted February 20, 2020 and March 1, 2022 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "8" have both been used to designate an object that appears to be a pipette.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means of displaying” in claim 1 step (vi) is being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the numerals “i. … ii. … iii. …”, and so on, each with a period following 
the numeral. Periods are required at the end of claims and may be used in abbreviations, but are not permitted elsewhere in the claims. MPEP 608.01(m). Therefore, the numerals should be reformatted as “(i) … (ii) … (iii) …”, or something equivalent.
	In claim 1, step (iv), in the limitation “so that and the magnetic field captures the … particles”, the word “and” should be removed.
	In claim 1, step (vi), in the limitation “the results of these analyzes will be displayed”, the word “analyzes” should be “analyses”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	

Claim 1 recites the limitation “the light signal generated from the capture particles” in 
step (vi). While the specification describes a light signal generated from labelling particles (p. 23, l. 27), it does not teach a light signal generated from capture particles. Therefore, the specification would not reasonably convey to the ordinary artisan that the inventor, at the time the application was filed, was in possession of an embodiment comprising generating a light signal from the capture particles.
Claims 2-4 and 6-8 depend from claim 1, and consequently incorporate the new matter issues of claim 1.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.

Nature of the Invention and the Breadth of the Claims
	The invention of instant claims 1-4 and 6-8 is directed to a method for analyzing nucleic acids and proteins, comprising, in part, hybridizing a target molecule to a capture particle and a labelling particle, separating the bound target molecules from the remainder of the reaction components, transferring the labelling particles that were bound to a target molecule to another container, and generating a light signal in both the labelling and capture particles. In view of the disclosure in the specification, claim 1 is not overly broad. 
The State of the Prior Art
	The prior art, for example, Li2 (US Patent App. Pub. No. 2016/0354773) teaches a device capable of practicing part of the claim 1 method, including containers for receiving samples and structures that couple the containers (e.g., Fig. 1; paras. 20-21), an adjustable thermal source (e.g., para. 103) and means for applying a magnetic field (e.g., paras. 5, 15), and an optical detection system (e.g., para. 84). However, the prior art does not teach every step of the claim 1 method, and, in particular, does not teach the step requiring generating a light signal in both the labelling and capture particles.
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
The specification teaches qualitative and quantitative analysis of the presence and concentration of a particular target molecule using data generated from measuring the light intensity of a signal generated from exposing the labelling particles to electromagnetic radiation. The specification also teaches removing capture probes and excess labelling probes to prevent “interferences” while measuring the light signal generated from the labelling particles that were bound to the target molecule (p. 23, ll. 19-20, 27). The specification does not, however, teach an embodiment comprising generating a light signal in both the labelling and capture particles followed by the subsequent qualitative and quantitative analysis. In addition, as noted above, the method of claim 1 is not taught in the art, and thus, the level of predictability in the art would be low.
Existence of Working Examples
The specification does not provide any working examples, and, in particular, does not describe how one of ordinary skill in the art would practice the claim 1 method steps of quantitative and qualitative analysis when a light signal is generated in both the labelling and capture particles.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of, in particular, instant claim 1, one of ordinary skill in the art would have engage in experimentation at least to determine how to perform the recited quantitative and quantitative analysis using light signal data generated from both labelling and capture particles. In addition, since the capture particles are retained in the initial container, and the electromagnetic radiation is only directed to the final container which comprises the labelling particles, the ordinary artisan would additionally have to determine how to generate a signal in the capture particles.

Claims 2-4 and 6-8 depend from claim 1 and consequently incorporate the lack of enablement issues in claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Indefiniteness Rejections
	The following limitations in claim 1 are indefinite:
	In the preamble, it is not clear if the limitation “analyzing nucleic acids and proteins” is intended to require that both nucleic acids and proteins are analyzed at the same time, or if nucleic acids only could be analyzed or proteins only could be analyzed. In addition, it is not clear if it is a statement of intended use, or if it is intended to impose additional limitations on the methods steps, and, if the latter, what those additional method steps are intended to be.
	In step (ii), it is not clear how what is done with the “probes” to “functionalise[]” the “magnetic capture particles”. The term “functionalise(d)” does not have a fixed meaning in the art.
	In step (iii), it is not clear what the initial container in the initial receptacle is “coupl[ed]” to.
	In step (iii), the meaning of each of “activating” and “regulating” is unclear, as neither of these terms has a fixed meaning in the art. In addition, it is not clear what the distinction is between “activating” and “regulating”.
	In step (iii), the meaning of “denaturation temperature” is unclear. While the term has a fixed meaning in the art as to nucleic acid targets, it does not have a fixed meaning as to protein targets, and, in particular, does not have a fixed meaning as to the combination of nucleic acid and protein targets contemplated in the preamble. In addition, the limitations “hybridization temperature” and “hybridize” are indefinite for the same reason.
	In step (iii), the meaning of “a few minutes”, which is recited twice in step (iii), is unclear. The term “few” does not have a fixed meaning in the art, and the ordinary artisan would not be able to determine what minimum or maximum amount of minutes would be required to meet the “few” limitation, nor would the ordinary artisan even be able to determine if “few” refers to one value of minutes (e.g., 5 minutes), or a range of values of minutes (e.g., 5-10 minutes).
	In step (iii), the meaning of the limitation “so that the probes of the labelling particles and the probes of the capture particles hybridize with the target molecules” is unclear. Specifically, it is unclear if it is reciting the intended outcome of the active method steps recited in step (iii), or if it is itself intended to impose additional limitations on the methods steps, and, if the latter, what those additional method steps are intended to be.
	In step (iv), the meaning of “a few seconds”, which is recited three times in step (iv), is unclear for the same reasons “a few minutes” in step (iii) is unclear.
	In step (iv), the meaning of “so that the target molecules hybridize to the probes of the labelling particles and to the probes of the capture particles” is unclear, as it appears that these hybridization steps have already occurred in step (iii). Thus, it is not clear if the step (iv) hybridization steps are in addition to the step (iii) hybridization steps.
	In step (iv), the meaning of “hybridize” is unclear, for the same reason it is unclear in step (i).
	In step (iv), the limitation “so that the target molecules hybridize to the probes of the … particles … are captured” is grammatically incorrect, and consequently the meaning is unclear.
	In step (iv), the meaning of “gently stirring” is unclear. The term “gently” does not have a fixed meaning in the art, and the ordinary artisan would not be able to determine what minimum or maximum amount of force would be required to meet the “gently” limitation.
	In step (iv), the meaning of “to release the target molecules from the … probes activating the magnetic capture system” is unclear. Specifically, it is unclear how the probes activate the magnetic capture system.
	In step (iv), the meaning of “so that and the magnetic field captures the … particles leaving the rest of the content … free of said magnetic field” is unclear. First, it appears that the word “and” should be removed. Second, it is not clear a magnetic field capturing magnetic particles would remove the magnetic field from the rest of the container. That is, when the magnetic particles move toward the magnet, the magnetic field itself does not move.
	In step (vi), it is not clear what the final container in the final receptacle is “coupl[ed]” to.
	In step (vi), the meaning of “so that the … radiation … excites the … particles causing the generation of a light signal” is unclear. Specifically, it is unclear if it is reciting the intended outcome of the active method steps recited in step (vi), or if it is itself intended to impose additional limitations on the methods steps, and, if the latter, what those additional method steps are intended to be.
	In step (vi), the meaning of “the acquisition and processing system … will carry out a qualitative analysis … and … a quantitative analysis” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if that qualitative and quantitative analysis steps are intended to be active method steps.
	In step (vi), the meaning of “the results of these analyzes will be displayed” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if the display step is intended to be an active method step.	
	In step (vi), the meaning of “the labelling particles (3) … capture particles (3)” is unclear. Specifically, it is unclear if “(3)” is intended to be a reference number for a device component, and, if so, why the same number has been used to refer to two different components. If not, it is not clear what “(3)” is intended to refer to.
	Claim 1 recites several instances of “labelling particles (3)” and “denaturing agent (8)”. The meaning of each of these limitations is unclear. The numbers “3” and “8” are apparently reference numbers of different device components, as shown in Fig. 2. However, as noted above in the drawing objections, Fig. 2 shows a device similar to a pipette, which in one instance has the reference no. “3” and in another instance has the reference no. “8”. Thus, in Fig. 2, the device component identified by “3” and “8” does not seem to correspond to either a labelling particle or a denaturing agent, as recited in claim 1. Therefore, the ordinary artisan would not be able to determine the meaning of “labelling particles (3)” and “denaturing agent (8)”.
	Claim 1 recites several instances of “probe(s)” (e.g., step (ii)), “labelling particle probe” and “capture particle probe” (e.g., step (iv)). The meaning of “probe(s)” as to protein target molecules is unclear. In the context of nucleic acids, “probe” is generally understood to mean a non-extendible oligonucleotide which can hybridize to another oligonucleotide. However, in the context of proteins, “probe” has no fixed meaning. In addition, claim 1 describes heating the target molecule to a “denaturation temperature” followed by a “hybridization temperature” and allowing the probes to “hybridize” with the target molecules. As noted above, the term “hybridization” has no fixed meaning as to protein target molecules, and consequently allowing a “probe” to “hybridize” to a protein target molecule also has no fixed meaning in the art.
	
	Claims 2-4 and 6-8 depend from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	In claim 2, the meaning of “a certain volume” is unclear. The term “certain” does not have a fixed meaning in the art, and the ordinary artisan would not be able to determine what specific volume would meet the “certain” requirement.

	In claim 3, the meaning of “the analysis does not require transferring the supernatant from one container to another” is unclear. Specifically, claim 3 depends from claim 1 which clearly requires transferring the supernatant from the “initial container” to the “final container” in step (v). Therefore, it is not clear how, in the claim 3 method the supernatant could be simultaneously transferred and not transferred between containers.
	
	In claim 3, the meaning of “with it being possible to carry out the assay in a single compartment as the different modules and systems … are integrated therein” is unclear. Specifically, claim 3 depends from claim 1 which apparently requires multiple compartments (e.g., initial and final containers, initial and final receptacles). Therefore, it is not clear how in claim 3 the method could be practiced simultaneously in a single compartment and multiple compartments.

	In claim 3, the meaning of “an optimal manner and without interferences of any type” is unclear. The meaning of “optimal” and “interference” do not have a fixed meaning in the art, and the ordinary artisan would not be able to determine what reaction parameters need to be optimized or free of interference.

	In claim 4, the meaning of “it is possible to establish the negative and positive controls …” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if the “is possible to establish” limitation is intended to be an active method step.	

	In claim 6, the meaning of “the analysis of all types of test samples can be performed” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if the “analysis … can be performed” limitation is intended to be an active method step.	

	In claim 6, the meaning of “all types of test samples” is unclear, as the terms “types” of samples does not have a fixed meaning in the art.

Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). That is, it is not clear if the limitation “for example, the purification or amplification of the target molecule” is part of the claimed invention.

	In claim 6, the meaning of “amplification of the target molecule” is unclear. Specifically, it is not clear how a protein target molecule can be amplified.

	In clam 7, the meaning of “characterized in that said method makes it possible to perform the analysis …” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if the “perform the analysis” limitation is intended to be an active method step.	

	In claim 7, the meaning of “to perform the analysis of the target molecule … whether the sequence of said target molecule is known or not” is unclear. Specifically, at least as to nucleic acid target molecules, it is not clear how the denaturation and hybridization steps required in claim 1 step (iii) could be completed unless at least part of the sequence of the nucleic acid is known.

	In clam 8, the meaning of “characterized in that said method makes it possible to perform the analysis …” is unclear. Specifically, it is unclear if the limitation is reciting an intended use of the method, or if the “perform the analysis” limitation is intended to be an active method step.	

	In claim 8, the meaning of “to perform the analysis of the target molecule regardless of the nature of the probes, the labelling particles and the capture particles used in performing said analysis” is unclear. Specifically, it is not clear how the method could be performed if the target molecule is, e.g., a protein, and the probe is, e.g., a nucleic acid, as would apparently be contemplated by the recited steps (i.e., performing analysis of a [protein] target molecule regardless of the nature of the [nucleic acid] probe). 


Lack of Antecedent Basis Rejections
Claim 1 recites the limitation "the target molecule" in step (i).  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite “a target molecule”. In addition, the preamble recites “analyzing nucleic acids [plural] and proteins [plural]” while the step (i) limitation refers to “the [singular] target molecule”.

	Claim 1 recites the limitation “the labelling particles” in step (ii). There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite “labelling particles”.

	Claim 1 recites the limitation “the corresponding probes” in step (ii). There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite “corresponding probes”.

	Claim 1 recites the limitation “said temperature” in step (iii) l. 4. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “said temperature” is referring to the previously recited “denaturation temperature” or “hybridization temperature”.

	Claim 1 recites the limitation “the denaturing agent” in step (iv). There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite a “denaturing agent”.

	Claim 1 recites the limitation “the problem sample” in step (vi). There is insufficient antecedent basis for this limitation in the claim. While claim 1 previously recites a “test sample”, it does not previously recite a “problem sample”.
	
Claims 2-4 and 6-8 depend from claim 1, and consequently incorporate the lack of antecedent basis issues of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As noted above in conjunction with the 35 USC § 112(b), indefiniteness rejections, each 
of claims 4 and 6-8 recite limitations that can be interpreted as statements of intended use. In addition, none of claims 4 and 6-8 recite any limitations other than these potential intended use statements. Thus, to the extent that these limitations are, in fact, construed as statements of intended use, they do not further limit these enumerated dependent claims from claim 1, and, consequently, each of these dependent claims is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1-4 and 6-8 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Li was cited in the PTO-892 Notice of References Cited mailed December 27, 2021.
        2 Li was cited in the PTO-892 Notice of References Cited mailed December 27, 2021.